ACCORD PRÉLIMINAIRE |

ENTRE-LES SOUSSIGNES : |

LA SOCIETE MINIÈRE DE KILO-MOTO,« SOKIMO SA Ünipersonnelle » en
Sigle, société de Droit Congolais issue de la transformation de la Société
Minière de Kilo Moto, « SOKIMO SARL». Elle est régie par l'Acte Uniforme
févisé du [30 janvier 2014,relatif au Droit des Sociétés Commerciales et du
Groupement d'Intérêt Economique, et par les Lois et Règlements en vigueur en
Républiqué Démocratique du Congo ; en matière des sociétés et non contraire à
l'Acte Uniforme précité, enregistrée au Registre du Commerce et du Crédit Mobilier
de la ville de BUNIA, sous le numéroRCCM14-B-0356/2014, aÿant son siège social
à BUNIA, du numéro 42 de l'avenue de Libération, Quartier Lumumba, Province
de l'ITURI, et sa Représentation à Kinshasa, au numéro 15 de l'avenue des
Sénégalais] dans la Commune de la Gombe, poursuites et diligences de son Directeur
Général si intérim Monsieur Augustin MPELA wa KINDOMBE, désigné par
la lettre N/Réf. 1610/MIN/PF/AY/FL/WMM/18 de son Excellence Madame le
Ministre du Portefeuille du 21 décembre 2018 et suivant la Résolution N° 2
du Conseil d'Administration Extraordinaire de la! SOKIMO SA du
24décembfe 2018, dûment habilité, ci-après «SOKIMO SA Unipersonnelle»,
d'une part |

|
ET

MAZOKA RESOURCES (PTY) LTD, société de droit sud-africain située au 11 Usutu
Avenue, Gallo Manor, Sandton Johannesburg, RSA, ci-après désignée sous le nom
de « MAZOKA RESOURCES » et représentée par son Directeur de projets, le Dr
Joas MUGANYIZI KABETE, mandaté à Mazoka Ressources SRL, une société de
droit ne représentée par Blaise Kiza "gérant Statutaire" mandaté, ci-après

dénommé "Mazoka Ressources", d'autre part.

IL À ETE PREALABLEMENT EXPOSE QUE

|

a) SOKIMO est titulaire des « Zones cibles pour les résidus miniers ou rejets
miniérs, alluviaux et latéritiques du Giro » préservées dans les droits miniers
de Giro Goldfields et représentées par les Permis d'Exploitation 5046 et 5049
depuis l'époque coloniale.

b) SOKIMO et la Société MAZOKA RESOURCES ont signé un contrat de
service en date du 7 avril 2015. Au cours de l'exécution de ce contrat, la
société MAZOKA RESOURCES a presté des services de consultance et a
spaisonné SOKIMO en équipements, matériels et consommables en
mine$. Cette dernière a éprouvé des difficultés pour honorer les factures et
les notes de frais de la société MAZOKA RESOURCES. Ainsi, un accord
relatif à la réconciliation des comptes a été signé entre les deux parties en
date du 25 mars 2019.

c) Tenant compte de la précarité de la trésorerie de la! SOKIMO qui ne lui
permet pas d'honorer ses engagements et le rend incapable de rembourser
ladite dette, les deux parties conviennent au travers de cet Accord d'exploiter

1.)

d)

e)

ÿ

g)

commun les rejets SOKIMO se trouvant dans le:
cédés à GIRO GOLDFIELDS aux fins de payer ladi

en
con

Actlellement, SOKIMO, par l'intermédiaire de Giro Gol
travaux de recherche pour exploiter l'or et les

associées issues des permis d'exploitation minière!
délivrés conformément à la législation minière en vi
démocratique du Congo.

À |
suffl
Gir
pa
imp,

Santes pour explorer et exploiter l'or des « zones
. alluviaux et latérites », d'où la décision de SOK]
enaire stratégique doté d'une expertise technique et
rtants pour mener à bien ce projet.

Dans ce cadre, les deux parties envisagent de signer
celalit à l'échange d'informations et à l'accès aux « zo
minlers, alluvions et latérites du Giro appartenant à
l'acéès à la zone de dépôt à des fins d'évaluation
cohérent. Avec des discussions entre SOKIMO et GIRO

Permis 5046 et 5049

e dette.

dfields, entreprend des
Substances minérales

Giro 5046 et 5049,
gueur en République

heure actuelle, SOKIMO ne dispose pas de ressources financières

cibles des dépôts de
MO de rechercher un
de moyens financiers

Un accord préliminaire

es cibles des résidus
SOKIMO. Toutefois,

économique doit être

Goldfields.

Dans cette atmosphère, à la suite de la réalisation par Mazoka Resources:

1) dune étude de faisabilité sur l'extraction économique

de l'or des décharges

de résidus miniers de Tarada et de l'exploitation minière artisanale de Nizi

(déal
carbone (CIP), ou les deux;

2) la conception et la construction d'une installation d
rentable; et
3) la
fonctionnement impayés pour la lixiviation à la TVA e
d'exfraction minière et de traitement, et après de lol
réunions visant à résoudre le malentendu entre
Resources de novembre 2017 à nos jours, les deux p.
commencer une nouvelle relation commerciale a
condrètes en signant un accord préliminaire contenant
du partenariat afin de permettre à MAZOKA Resoul
éventuellement de développer des « zones cibles
alluvjaux et de latérite » cohérentes avec les terme,
accord préliminaire.

IL A

harges ASM) par des techniques de lixiviation à 14

TVA ou de pulpe de

e lixiviation à la TVA

recherche des financiers qui ont financé les coûts d'investissement et de

deux mois d'essai et
gues discussions et
OKIMO et Mazoka
rties ont convenu de
ec des propositions
les principes de base
fces de réévaluer et
de résidus miniers,
S et conditions dudit

ETE CONVENU ET DECIDE COMME SUIT :
=== VENT ET DECIDE COMME SUIT
Article 1 : OBJET DE L'ACCORD

Le présent
conditions

clauses qj
Resources,

accord préliminaire a pour objectif principal de |définir des règles et
ermettant de déterminer les conditions commerciales et les principales
i régiront les relations commerciales entre OKIMO et Mazoka
notamment en ce qui concerne :

fi
Î

È

a) Le
laté
fora
déc

b) Le

tec

du fl

c) Out

matériau sera cruciale pour permettre une meilleure qu

du
éval
(par

d) Éch

aù p

e) Con

droit d'accès à « Zones de résidus de Giro, zones

Ra reconnu: pour déterminer le contenu e

ie », zone d'intérêt pour la réalisation d'échantill
ges à la tarière ét sondages en rainures de la
harge ;

droit d'expédier des lots d'échantillons en v

niques, mais aussi effectuer des tests hydro métal

e les analyses, la détermination de la densité mo

atériau, une estimation crédible des ressources
ation et une conception économiques d'une insta
exemple, circuits de lixiviation CIP, CIL) :

ojet Giro Goldfields ;

ribution des parties, leurs droits et obligations,

ac à un
n or selon différentes

cibles alluviales et en

ns, y compris piqûres,

ection verticale de la

laboratoire

liques tels que le test

acon en bouteille (BLE61K) et les essais de lixiviatibn pilote ;

enne quasi réelle du

inérales ainsi qu'une
ation d'extraction d'or

Piréras du tonnage
|

nger des données géologiques et toute autre donhée disponible relative

ainsi que différentes

activités ou tâches à réaliser dans le cadre de la mise en œuvre dudit accord ;

La
part
ce q

des r
cibles

de Giro, alluvions et latérite ».

Article 2 : ZONE DU PROJET

Le présent

Le présent
dé sa sign

de l'accord,

En cas di
conformémi

laquelle la p
de l'exécutiol

accord concerne exclusivement le dépôt de résidi

dans les permis 5046 et 5049 concédés sous licence à SOKI
Giro Goldfiélds, situés dans la province de Haut-UELE, da
République

démocratique du Congo.

Les référençes de ladite zone de projet sont indiquées dans les

Atticle 3 : DURÉE DU CONTRAT

dures est conclu pour une durée de Six (06) mois

Soit d'un délai supplémentaire raisonnable.

& force majeure, les obligations de l'une ou

de ses obligations dans le présent contrat. Accor

ent au présent Accord sont suspendues pendant la
Aro concernée est empêchée, retardée ou entravé!

ature et les principales conditions commercidles de l'accord de
nariat pour le suivi et le renforcement de leurs relations commerciales en
i concerne l'établissement d'un programme d'exploration visant à définir
essources aurifères économiquement viables prôvenant des « zones

s du Giro, conservé
lo sous l'autorité de
S le nord-est de la

annexes À et B

à compter de la date

ture par les deux parties, renouvelable si les ciponstances l'exigent.
Dans ce cas, les deux parties peuvent convenir soit d'une pro

ogation automatique

l'autre des parties
période au cours de
dans tout ou partie

| à

3]Page

Le cas de force majeure évoqué par l'une des parties doit être
où dans Un délai de six (6) jours à compter du jour où il s'est

notifié immédiatement
produit, à l'autre partie

par lettre recommandée avec accusé de réception, rer pour cause de force
ti

majeure peut être acceptée pour non-exécution des oblig
d'incident.

Les deux
|Contrat
lrecomma

parties, l'une ou l'autre,
oyennant un
dée avec accusé de réception.

peuvent à tout moment

ons dues à ce type

mettre fin au présent

préavis d'un (1) mois envoyé à l'autre partie par lettre

Article 4 : INFORMATIONS - TACHES A REALISER ET CALENDRIER

Les informations figurant dans le présent accord concernent

es « zones de résidus

Miniers, alluvions et latérite » du Giro situées dans les Pas: minières nos 5046 et

6049 situées dans la province du

Haut-UELE, dans le nor
démocratique du Congo.

Les activités de collecte d'informations et d'exploration prélim
Cadre du présent Accord porteront sur l'échantillonnage à |
géochimiques (teneur en or), les tests métallurgiques, l'estima

la sélection du site de la zone potentielle pour la construction

Les parties! conviennent que les différentes tâches à entrepre
Mener dans le cadre du présent Accord, ainsi que leur calend
d'un commi
équipe technique mixte dans un

délai de sept (7) à la sui
Présent acdord,

À cet égar

, les parties désigneront, après la Signature du
experts res

ectifs qui formeront le "comité technique".

-est de la République

naire à mener dans le
tarière, les analyses
ion des ressources et
‘installations.

dre ou les activités à
ier, seront déterminés

n accord dans un document autonome devant r développé par une

e de la signature du

Présent accord, leurs

Après la Signature du présent accord, le « comité technique »| effectuera une visite

de terrain c!
élaboré d'u

commun accord, comprenant différentes tâches

1 comm dans la zone du projet au sein de laquelle un document sera

à exécuter et leur

Calendrier respectif, Le document sera présenté aux deux Partles pour approbation,

joint au présent Accord et en fera partie intégrante (Annexe C).

Lés deux parties conviennent de tenir à intervalles régulirs des réunions de
"comités techniques" pour le suivi et l'évaluation périodiques dé toutes les tâches et
activités réalisées et / ou réalisées dans le cadre du présent accord.

|
Dans la mise en œuvre des activités définies dans le prése
doivent agir! en toutes circonstances, de bonne foi et dans
dispositions |du code et de la réglementation miniers ainsi
légales et ri

particulier ceux liés à la protection de l'environnement.

à; Accord, les parties
e strict respect des
ue des obligations

glementaires en vigueur en République démocra: ique du Congo. en

4|Page

Article 5 : OBLIGATIONS DES PARTIES

POUR SOKIMO

mMinéralogique Sur ledit projet. Tout autre projet généré

» |et à fournir à SOKIMO toute information tec nique, géologique où |

données collectées par Mazoka Resources afin d permettre à Mazoka
Ressources de réaliser les aspects géologiques et éc. nomiques du projet et /

ou|de faire preuve de la diligence requise pour le dévelo
delrésidus de Giro, zones cibles alluviales et en latérite

» et autre projet issu

de|ces évaluations. Dans le cadre du présent accor. ,; SOKIMO s'engage à

acçorder à Mazoka Resources.

b) SOKIMO garantit à Mazoka Resources un accès gratuit et sans restriction
dans les zones cibles « Résidus du Giro, alluviaux et latérite » et s'engage à

fournir tous les équipements logistiques et de sécurité is,

C) SOKIMO garantit à Mazoka Resources que ou

coëntreprise, Giro Goldfields, Coopérera pleinement sahs

ponibles :

Partenaire dans la
entraver les travaux

Sur| le terrain. Si nécessaire, SOKIMO autorisera Mazoka Resources à
disçuter du plan d'exécution des « zones de résidus miniers du Giro, zones

POUR MAZOKA

Dans le câdre du présent accord, MAZOKA RESOURCES, d'e
Signature du présent accord à SOKIMO SA, au titre de Frais Ad
Accord la somme de Dollars Américains Cinquante mille (USD
Signature | la somme de dollars Américains Trente mille
l'Autorisation de Prospection des « zones de résidus minje

rs du Giro », zones

cibles alluviales et en latérite la somme de Dollars Américäins Vingt mille (USD

20.000).

Les partie Conviennent que tous les frais inhérents aux ee
réaliser dans le cadre du présent Accord, sont à charge de MA

tivités et travaux à

OKA RESOURCES.

Ces montants ne Sont pas non plus à confondre avec gares paiements ou

interventions financières pouvant être requis de MAZOKA R
cadre de l'exécution du présent Accord,

SOURCES, dans le

Aussi, Mazdka Resources travaillera en collaboration avec SO) IMO et déploiera des

efforts raisonnables Pour faciliter l'exploration détaillée e:

l'établissement de

ressources bour les «résidus miniers Giro, zones cibles all Viales et en latérite
», l'extraction minière et la mise en service éventuelle des Projets dans des délais

raisonnables,

Les Sel devant être fournis par Mazoka Resources compre
une évalua

nnent, entre autres,

jon technique de la viabilité économique du Pojet, notamment le

financement la gestion et la réalisation de travaux de prospection, la Conception et

la Construction de l'usine de traitement, la Supervision de l'achè
Service des projets. SOKIMO, mais aussi :

yement et la mise en

5IPage
a)

b)

c)

d)

g)

h)

D)

Article 7 : CONDITIONS COMMERCIALES OU PRINCIPAL

Les parties confirment leur intention Commune d'entamer to
en vue de

(entreprise Commune) à l'expiration du présent accord.

À cette fin,
précédant

la| construction de l'usine de traitement est r
conformément aux conditions de l'accord, avant de
suf la base d'un accord Conclu des deux côtés :

Examiner de temps à autre, en consultation avec S
inffastructures du projet et son plan de gestion des
améliorations, le cas échéant ;

à niveau les données exist.

Examiner et mettre
: forages et analyses: études d'in

(géologie,

Production conformément aux calendriers d'optimisat
la nine et de la fosse économique :

ion con et Social), se conformer aux calendr

mboursé en premier,
actionner les bénéfices

S'assurer qu'un remboursement des emprunts st mb à l'exploration et à
f

isques, et apporter des

énierie et d'impact
ers d'exploitation et de
lon de la conception de

déni sur l'exploration

Exäminer et mettre à niveau les ressources minérales |des projets de temps à
autre ;
Examiner les résultats des

tests métallurgiques et
Organigrammes améliorés pour le traitement et la récl

Proposer des
pération des minerais

en Yue d'une récupération maximale de l'or de temps à|autre :

Améliorer la géologie et l'inventaire des ressources en

Planifier le calendrier de production global et sup
quotidiennes de CIP ; travaux de laboratoire, anal
résultats;

0r des projets :

rviser les opérations
lÿse, interprétation des

Superviser les travaux d'élution et de fusion, y compris les calculs de pureté

en% d'or ;

Coaching du Personnel de SOKIMO sur jes m
Manipulation des produits chimiques que nous utilison:

Soumettre les rapports hebdomadaires et mensuels

des données à SOKIMO

PARTENARIAT

la conclusion d'un accord définitif ou d'un

es deux parties conviennent de se rencontrer da
l'expiration de

la durée du présent accord

oyens sécuritaires de
Ex

£t le conditionnement
ES CLAUSES DU

utes négociations utiles
contrat de partenariat

ns les quinze (15) jours
Pour évaluer leurs

€Ngagements réciproques et €ntamer des négociations €n vuelde la conclusion d'un
aCCord finallou d'un contrat de partenariat (entreprise Commune). , afin de continuer
à renforcer leurs relations Commerciales, dans le respect des|dispositions du code

6|Pagel

OKIMO, les besoins en |
minier et|de la réglementation ainsi que des autres lois en!
démocratique du Congo. |

Les partiés déclarent également leur intention Commune d'aboutir à des négociations |

contrat de partenariat |
délai maximum de six u mois à compter de

finales e
(entrepris
l'expiratioh du présent accord. À cette fin, les deux parties
de bonne foi et à allouer toutes
lesdites pe avant leur expiration.

Les parti
définitif oi
conditions| générales des clauses Principales suivantes :

a) Création d'une société commune pour mener des

b)

©)

d)

vue de la conclusion d'un accord définitif ou d'u
commune) dans un

les ressources nécessai

|
S conviennent que les négociations en vue de la

du contrat de partenariat (entreprise commune)

d'extraction et de production dans le périmètre
d'allocation initiale de capital de 35% pour SOKIMO e

‘engagent à collaborer

€S pour mener à bien

conclusion de l'accord

Seront fondées sur les

activités d'exploration,
inier avec une clé

vigueur en République |

de 65% pour Mazoka

Resources, sans préjudice des dispositions pertinentes|du code minier :

Gestion et financement
activités de la coentreprise au cours de la phase
réallsation d'une diligence raisonnable dans le cadre de

À bet égard,

la priorité sera accordée au final
d'ex

loration en vue de la présentation d'une étude de

bar Mazoka Resources de ex les opérations et

‘exploration après la
l'Accord préliminaire.

cement des travaux
aisabilité du projet de

valo/isation rapide du Projet, à l'exception de tous leS paiements mensuels

(loyérs ou annuités de quelque nature que ce Soit) ;

SOKIMO s'engage à résoudre tout problème concerna

t la population ou les

ComMunautés locales et les mineurs artisanaux opérant dans le périmètre du

projet ;

e) La mission de diligence raisonnable est exécutée par lès deux parties, d'une
part bar Mazoka Resources dans le périmètre minier dans le cadre du présent
acco;d préliminaire, d'autre part par SOKIMO aux côtés de Mazoka
Resources pour la vérification de ses capacités recrues et financières.
Aïinsil que son éligibilité au Code et à la réglementation minière en vigueur en
République démocratique du Congo.

Les partie$ doivent également convenir ultérieurement d'autres clauses où
conditions commerciales Supplémentaires dans le but de mettré en œuvre leur projet
commun.

Lés parties Conviennent d'exécuter
présent acc
efforts en

ue de la réussite de |
|
cru ac

Sord.

rd dans une atmosphère de confiance réciproque

de bonne foi toutes les de pce a découlant du

t de conjuguer “À

Eur partenariat dans les délais convenus d'un

7|Page

Article 8 ; DISPOSITIONS SPÉCIFIQUES

Langue de travail

Le français est la langue officielle du présent accord. Tous les documents connexes

doivent être rédigés en français ou accompagnés d’une| traduction en langue |
française Hüment certifiée par un traducteur agrée auprès des tribunaux. |

Cession Exclusivité

Le présent Accord, tous les droits et obligations qui en découlent ne seront pas |
transférés| par Mazoka Resources sans le consentement | préalable et écrit de
SOKIMO.

SOKIMO $'engage à ne Signer aucun autre accord ou contrat prévoyant les zones |
cibles pouf les résidus mMiniers, les alluvions et la latérite du| Giro pendant toute la
durée du présent accord.

Confidentialité
Tous les documents, informations et détails fournis par une partie à une autre ou
Obtenus par les parties en application du présent Accord sdnt considérés comme
confidentiels et ne peuvent faire l'objet d'aucune M ve divulgation ou

consultatioh et / ou de tiers sans préavis. Consentement écrit de l'une des parties, |
Selon le cas.

À cet égard, les parties sont responsables du traitement et de la confidentialité de |
toutes les |nformations pendant ét après l'exécution du présent accord. Tous les |
détails et informations ne peuvent être traités que par des pasonnes nommées et
Mandatées| dans le cadre de leurs fonctions et doiven garder leur secret
professionnel.

Toutefois, cette obligation de confidentialité peut être levée en tas de contrainte ou à
la demande des autorités compétentes. Dans ce cas, Mazoka Resources informera
SOKIMO par écrit de la situation, en précisant les Circonstances et les raisons de la
divulgation, let prend toutes les dispositions nécessaires pour l’éviter.

Les parties|conviennent que toutes les informations recueilliés dans le cadre du
présent accord constituent le droit de propriété de SOKIMO.

Loi applicable - Règlement des différends |

La validité, l'interprétation et l'exécution du présent accord sont régies par les lois en
Vidueur en République démocratique du Congo. Tous les litiges ou litiges résultant
de linterprélation et / ou de l'exécution du présent accord seront préalablement
réglés à l'amiable par les parties. |

|

En cas d'échec de la recherche d'un règlement amiable, ces litiges ou litiges seront
soùmis à à procédure d'arbitrage par trois (3) arbitres conformément aux
dispositions de l'article 5 de l'Acte uniforme sur le droit d'arbitrage de QHADA en
vigueur en République démocratique. Du Congo. | ;

| 8|Page

Changements |

Toute modification ou révision du présent accord doit être négociée, notifiée par écrit
et signée |dans un proche avenir par les deux parties et. constitue une partie
intégrante de l'accord.

Les notifications |

Toutes les

|
notifications et communications relatives au présent Accord sont

dressées | par lettre recommandée avec accusé de réception aux adresses
J |

Suivantes.

POUR LA SOKIMO SA : A l'attention de Monsieur le Directeur Général

POUR MAZOKA RESOURCES

Sa Représentation, n°15, avenue des Sénégalais
KINSHASA/GOMBE |
B.P. 8498 KINSHASA |

E-mail: info@sokimo.cd
REPUBLIQUE DEMOCRATIQUE DU CONGO

À l'attention du Directeur de Projets
Mazoka Ressources SRL District RDC
GOMBE, KINSHASA

E-mail : jkmuganyi@gmail.com
REPUBLIQUE DEMOCRATIQUE DU

CONGO. |

Entrée en Vigqueur |

Le présent Accord entrera en vigueur après que la mission DUE DILIGENCE aura
été conduite par SOKIMO SA au siège de MAZOKA RESOURCES et fera l'objet

d'un rapport final,

reconnaît avoir reçu un exemplaire dûment signé.

|
Fait à Kinshasa le 27 mars 2019, en (2) deux exemplaires dont chaque partie

|

POUR LA SOCIETE MINIERE DE KILO-MOTO S.A
= MOTO S.A

Auqgustih MPELA wa KINDOMBE
Directêur Général ad intérim

POUR MAZOKA RESOURCES (PTY) LTD

JOAS MUGANYIZI KABETE
Directeur de Projet:

91Page

